          Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 1 of 13 PageID #: 56




                              EXHIBIT B

This claim chart is meant to be illustrative for purposes of meeting Plaintiff's pleading obligations and
                            should not be construed as binding or limiting.
                    Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 2 of 13 PageID #: 57




     U.S. Patent No.                                                Accused Instrumentality
    7,068,596 - Claim
24. In a first network   Defendant has installed, used, tested and implemented DIRECTV for Hotels, which allows Defendant to
including a local        integrate televisions in multiple guest rooms to a single COM3000 head end system which transmits HD video
server coupled to a      streams to the televisions present in the guest rooms. The COM3000 is connected to broadcast center/satellite
central server, the      channels (e.g., "central server") to receive content to be displayed on the televisions (e.g., "network devices").
local server being       Guests can modify the live video content by sending pause, rewind or fast forward request by using the remote
coupled to a plurality   of the television.
of network devices
via a second network,
a      method       of
interactively
controlling from one                                                                             https://www.directvideoentertainment.com/dve-
of the plurality of                                                                              signs-in-room-video-master-services-agreement-ihg/
network devices a
flow of audio visual
data from the central
server to the network
device, the method
comprising:




                                                                                                 http://www.directvideoentertainment.com/directv-
                                                                                                 for-hotels-motels/




2
    Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 3 of 13 PageID #: 58




3
    Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 4 of 13 PageID #: 59




                                                       https://www.business.att.com/forbusiness/learn/hot
                                                       els




4
                    Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 5 of 13 PageID #: 60




24. In a first network
including a local
server coupled to a
central server, the
local server being
coupled to a plurality
of network devices
via a second network,
a      method       of
interactively
controlling from one
of the plurality of
network devices a
flow of audio visual                                                    https://www.technicolor.com/sites/default/files/medi
data from the central                                                   alib/document/MCSDocLib/Mediatune-Brochure-
                                                                        based-on-COM3000.pdf, Page 1 and 2 of 2
server to the network
device, the method
comprising:




                         https://www.youtube.com/watch?v=mi1EaefmwRY
                         at 0:15 of 4:18

                         https://www.youtube.com/watch?v=KIlBnfPVf3c




5
                    Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 6 of 13 PageID #: 61




24. In a first network COM3000 head end located at the hotel (e.g., "local server") receives channel data from DirecTV broadcast center
including a local (e.g., "central server").
server coupled to a
central server, the
local server being
coupled to a plurality
of network devices
via a second network,
a      method       of
interactively
controlling from one
of the plurality of
network devices a
flow of audio visual
data from the central
server to the network
device, the method
comprising:




                         https://www.technicolor.com/sites/default/files/medialib/document/MCSDocLib/Mediatune-Brochure-based-on-COM3000.pdf, Pages 1 and
                         2 of 2




6
                    Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 7 of 13 PageID #: 62




24. In a first network COM3000 (e.g., "local server") is connected to television systems (e.g., "network devices") present in guest
including a local rooms. The advanced entertainment platform adds a set top box and remote (e.g., "network device") to the guest
server coupled to a room television system.
central server, the
local server being
coupled to a plurality
of network devices
via a second network,
a      method       of
interactively
controlling from one
of the plurality of
network devices a
flow of audio visual
data from the central
server to the network
device, the method
comprising:




                         https://www.technicolor.com/sites/default/files/medialib/document/MCSDocLib/Mediatune-Brochure-based-on-COM3000.pdf, Page 1 and 2
                         of 2




                                                                                                             https://www.business.att.com/forbusiness/learn/ho
                                                                                                             tels




7
                     Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 8 of 13 PageID #: 63




receiving a control A guest uses the buttons on the television's remote to pause, rewind or fast forward (e.g., "control command") the
command at the local live show. The command is sent to COM3000 system.
server    from    the
network device via
the second network,
the control command
indicating a desired
modification to the                                                                        https://www.business.att.com/forbusiness/learn/ho
flow of the audio                                                                          tels
visual data from the
central server to the
network device;




                          https://www.youtube.com/watch?v=KIlBnfPVf3c at 1:29 and 1:35 of 1:58




                                                                                                      https://www.technicolor.com/sites/default/fi
                                                                                                      les/medialib/document/MCSDocLib/Mediatu
                                                                                                      ne-Brochure-based-on-COM3000.pdf, Page 1
                                                                                                      of 2




8
                     Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 9 of 13 PageID #: 64




receiving a control The rewind or fast forward request is sent to rewind or fastforward the live tv show. Thus, a guest can request to
command at the local modify the live video stream coming from the broadcast center by pressing any of the pause, rewind, fast forward
server    from    the or advance button.
network device via
the second network,
the control command
indicating a desired
modification to the
flow of the audio
visual data from the
central server to the                                                                    https://www.technicolor.com/sites/default/files/medi
network device;                                                                          alib/document/MCSDocLib/Mediatune-Brochure-
                                                                                                     based-on-COM3000.pdf, Page 2 of 2




                          https://www.youtube.com/watch?v=KIlBnfPVf3c




                                                                        https://www.youtube.com/watch?v=KIlBnfPVf3c at 1:33 to
                                                                        1:36 of 1:58




9
                 Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 10 of 13 PageID #: 65




sending the control COM3000 forwards the request (pause/rewind/ fast-forward etc.) to the broadcast center.
command from the
local server to the
central server via the
first network




                       https://www.youtube.com/watch?v=KIlBnfPVf3c at 1:29 and 1:35 of 1:58




                       https://www.technicolor.com/sites/default/files/medialib/document/MCSDocLib/Mediatune-Brochure-based-on-COM3000.pdf, Page 2 of 2




10
                  Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 11 of 13 PageID #: 66




receiving a modified The broadcast center sends modified video stream (rewinded or fast forwarded data) to COM3000.
audio visual data flow
at the local server
from the central
server via the first
network in response
to     the     control
command; and




                        https://www.youtube.com/watch?v=KIlBnfPVf3c at 1:29 of 1:58




                        https://www.technicolor.com/sites/default/files/medialib/document/MCSDocLib/Mediatune-Brochure-based-on-COM3000.pdf, Page 2 of 2




11
                  Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 12 of 13 PageID #: 67




transmitting      the COM3000 forwards the modified video stream to the television system of the guest room that requested the
modified audio visual modification of live TV show.
data flow from the
local server to the
network device via
the second network,
thereby enabling the
network device to
interactively modify
the flow of the audio
visual data from the
central server to the
network device.




                       https://www.technicolor.com/sites/default/files/medialib/document/MCSDocLib/Mediatune-Brochure-based-on-COM3000.pdf, Page 2 of 2




                       https://www.youtube.com/watch?v=KIlBnfPVf3c at 1:33 to 1:36 of 1:58




12
                    Case 1:21-cv-00195-MN Document 1-2 Filed 02/11/21 Page 13 of 13 PageID #: 68




transmitting      the Thus, a guest can request to modify the live video stream coming from the broadcast center by pressing any of the
modified audio visual pause, rewind, fast forward or advance button.
data flow from the
local server to the
network device via
the second network,
thereby enabling the
network device to
interactively modify
the flow of the audio
                                                                                          https://www.technicolor.com/sites/default/files/medi
visual data from the                                                                      alib/document/MCSDocLib/Mediatune-Brochure-
central server to the                                                                     based-on-COM3000.pdf, Page 2 of 2
network device.




                          https://www.youtube.com/watch?v=KIlBnfPVf3c




                                                                                                              https://www.youtube.com/watc
                                                                                                              h?v=KIlBnfPVf3c at 1:33 to 1:36
                                                                                                              of 1:58




13
